This is an appeal by claimant, the widow of George Meister, deceased employee, from the decision of the State Industrial Board disallowing her claim for services as a nurse. The deceased employee was injured in the course of his employment on December 18, 1931. As a result of those injuries he died on February 14, 1939. Awards were made to him for permanent total disability. After receiving his injuries, decedent was confined in the hospital until May 14, 1932. He was then removed to his home and remained there until his death. After his death claimant made an oral claim for damages for nursing services to the decedent for approximately a period of seven years. No such claim was ever presented during the lifetime of the decedent. The employer and insurance carrier were never notified of such claim. No request was made upon the employer and insurance carrier to provide such nursing services. Decedent never incurred any expenditure or liability for nursing services. The evidence sustains the finding of the State Industrial Board. Decision unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Heffernan, Sehenek and Foster, JJ.